                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BOB KRIST,                                       :
                           Plaintiff,            :
                                                 :             CIVIL ACTION
                    v.                           :             No. 16-6178
                                                 :
PEARSON EDUCATION, INC.,                         :
                    Defendant.                   :


                                         ORDER
      This 2nd day of December, 2019, for the reasons stated in the accompanying

memorandum, the parties’ Cross-Motions for Summary Judgment, ECF 59-1 and ECF 64, are

DENIED.




                                                     /s/ Gerald Austin McHugh
                                                 United States District Judge
